


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
AMENDED AND RESTATED TRUST AGREEMENT FOR THE
APPLETON PAPERS INC. EMPLOYEE STOCK OWNERSHIP TRUST


(Effective as of April 1, 2013)
 

 



 
 

--------------------------------------------------------------------------------

 

 
TABLE OF CONTENTS

 


ARTICLE I DEFINITIONS
2
1.1
Code
2
1.2
Committee
2
1.3
Company Stock
2
1.4
Company
2
1.5
ERISA
2
1.6
Independent Trustee
2
1.7
Net Worth
2
1.8
Non-Indemnity Loss
2
1.9
Participant
2
1.10
Participating Company
2
1.11
Plan
2
1.12
Recordkeeper
3
1.13
Trust
3
1.14
Trust Fund
3
1.15
Trustee
3
1.16
Valuation Date
3
ARTICLE II ESTABLISHMENT OF TRUST
3
2.1
Trust Established
3
2.2
Independent Trustee
3
2.3
Limit of Participating Companies’ Interests
3
2.4
Trustee Compensation
3
ARTICLE III MANAGEMENT AND CONTROL OF TRUST FUND ASSETS
4
3.1
Trust Fund
4
3.2
Responsibility of Trustee
4
3.3
Named Fiduciary
5
3.4
General Powers
5
3.5
Exercise of Trustee’s Duties
8
3.6
Plan Administration
8
3.7
Continuation of Powers on Trust Termination
8
ARTICLE IV INVESTMENT OF TRUST FUND
9
4.1
Investment of Cash
9
4.2
Stock Dividends, Splits and Other Capital Reorganizations
9
4.3
Voting of Company Stock
9
4.4
Tender or Exchange Offers
10
4.5
Put Option
10




 



 
 

--------------------------------------------------------------------------------

 



ARTICLE V EXPENSES
10
ARTICLE VI REMOVAL AND RESIGNATION OF TRUSTEE AND SUCCESSOR TRUSTEE
11
ARTICLE VII AMENDMENT OF TRUST AND TERMINATION OF PLAN
11
7.1
Amendment of Trust
11
7.2
Termination of Plan
11
ARTICLE VIII MISCELLANEOUS
11
8.1
Nonalienation of Benefits
11
8.2
Exclusive Benefit
11
8.3
Effect of Plan
11
8.4
Entire Agreement
12
8.5
Notices
12
8.6
Liability for Predecessor or Successor
12
8.7
Liability for Acts of Others
12
8.8
Indemnification
12
8.9
Controlling Law
14
8.10
Effective Date
14
8.11
Execution in Counterpart
14

 



 

 
 
 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED TRUST AGREEMENT FOR THE
APPLETON PAPERS INC. EMPLOYEE STOCK OWNERSHIP TRUST
 
THIS TRUST AGREEMENT (this “Agreement”) is entered into on April 1, 2013 by and
between Appleton Papers Inc. (the “Company”) and Reliance Trust Company (the
“Trustee”).
 
WITNESSETH THAT:
 
WHEREAS, the Company maintains the Plan, which is intended to qualify under Code
§ 401(a) and is intended to qualify as an employee stock ownership plan within
the meaning of Code § 4975(e)(7), for the benefit of its eligible employees and
those of a Participating Company;
 
WHEREAS, the Company has established two trusts for the purpose of funding
benefits under the Plan:  the Principal Trust Company Directed Trust (the
“Principal Directed Trust”) and this Trust, both of which are for the exclusive
benefit of participants in the Plan and their beneficiaries;
 
WHEREAS, the Principal Directed Trust holds the assets invested in various
mutual funds selected by the Benefit Finance Committee of the Company;
 
WHEREAS, the Company has appointed Delaware Charter Guarantee & Trust Company,
d/b/a Principal Trust Company to serve as trustee for the Principal Directed
Trust;
 
WHEREAS, a portion of the Plan’s assets are held by State Street Bank and Trust
Company (the “Original Trustee”) pursuant to the Appleton Papers Inc. Employee
Stock Ownership Trust Agreement, dated June 1, 2001, as amended (the “Original
Trust Agreement”);
 
WHEREAS, the Company has amended and restated the Original Trust Agreement into
this Agreement and appointed the Trustee as the Plan’s trustee to hold and
administer the portion of the Plan’s assets originally held under the Original
Trust Agreement pursuant to this Agreement;
 
WHEREAS, simultaneous with this Agreement, the Original Trustee will resign as
the Plan’s trustee;
 
WHEREAS, the Company desires to appoint the Trustee as a trustee to hold and
administer a portion of the Plan’s assets in accordance with this Agreement; and
 
WHEREAS, the Trustee has agreed to serve as trustee of the trust established
under this Agreement.
 
NOW, THEREFORE, the Company and the Trustee mutually covenant and agree as
follows:
 

 

 
 
1

--------------------------------------------------------------------------------

 



 
ARTICLE I
 
DEFINITIONS
 
The following words and phrases, when used in this Agreement with an initial
capital letter, will have the meanings set forth below unless a different
meaning plainly is required by the context.  Any reference to a section number
will refer to a section of this Agreement unless otherwise specified.
 
1.1 Code means the Internal Revenue Code of 1986, as amended.
 
1.2 Committee means the Committee as defined in Section 1.12 of the Plan.
 
1.3 Company Stock means the common stock of Paperweight Development Corp., the
Company’s parent, or any other qualifying employer security within the meaning
of ERISA § 407(d)(5).
 
1.4 Company means Appleton Papers Inc. and its successors that adopt the Plan.
 
1.5 ERISA means the Employee Retirement Income Security Act of 1974, as amended.
 
1.6 Independent Trustee means an independent trustee appointed by the Company
for certain assets of the Plan held separate from the Trust.
 
1.7 Net Worth means the fair market value of all property held in the Trust Fund
reduced by any liabilities other than liabilities to participants in the Plan
and their beneficiaries.
 
1.8 Non-Indemnity Loss means any claim, damage, expense, liability or loss that
is found by a court of competent jurisdiction, in a final judgment from which no
appeal can be taken, to have resulted either from a breach by the Trustee of its
fiduciary duties under Title I of ERISA or, in non-fiduciary matters, from the
bad faith, gross negligence, willful misconduct or material breach of the terms
of this Agreement by the Trustee.
 



1.9 Participant means a participant in the Plan and his or her beneficiary or
alternate payee under the Plan.
 
        1.10 Participating Company means the Company and any of its affiliates
that have adopted or hereafter may adopt the Plan for the benefit of its
employees and that continue to participate in the Plan.
 
                1.11 Plan means the Appleton Papers Inc. Savings and Employee
Stock Ownership Plan, as amended from time to time.
 

 

 
 
2

--------------------------------------------------------------------------------

 

1.12 Recordkeeper means the Plan’s duly appointed recordkeeper and any of its
respective agents or assigns, including processing agents.  The Committee will
notify the Trustee of the Recordkeeper’s identity and will promptly notify the
Trustee of any change in the Recordkeeper’s identity.
 
1.13 Trust means the trust established by this Agreement.
 
1.14 Trust Fund means the total amount of cash and other property held from time
to time under this Agreement.
 
1.15 Trustee means Reliance Trust Company.
 
1.16 Valuation Date means the valuation date as defined in Section 1.74 of the
Plan.
 
                     ARTICLE II                      
 
ESTABLISHMENT OF THE TRUST
 
2.1 Trust Established.  By this Agreement the Company establishes with the
Trustee, as a funding medium for the Plan, the Trust consisting of the Trust
Fund and such earnings, profits, increments, additions and appreciation thereto
and thereon as may accrue from time to time.
 
2.2 Independent Trustee.  The Trust created under this Agreement is a separate
trust from any trusts that may be held by an Independent Trustee and the Trustee
will not be responsible for any assets of the Plan that are held in any such
separate trusts by an Independent Trustee.  The Trustee is expressly relieved of
any responsibility or liability, whether as co-fiduciary or otherwise, in
accordance with ERISA § 405(b)(3)(A), for any losses resulting to the Plan
arising from any acts or omissions on the part of an Independent Trustee.
 
2.3 Limit of Participating Companies’ Interests.  Except as provided in the
succeeding paragraph and ERISA, the Participating Companies will not have any
right, title, interest, claim or demand whatsoever in or to the funds held by
the Trustee, other than the right to a proper application and accounting
therefor by the Trustee as provided in this Agreement, nor will any funds revert
to any Participating Company except as permitted by ERISA or required by the
Code for qualification of the Plan.
 
    Any other provisions of this Agreement or the Plan notwithstanding, if and
to the extent permitted by the Code, ERISA and other applicable laws and
regulations thereunder, on the Company’s request, a contribution made by a
mistake in fact or conditioned on the deductibility of the contribution under
Code § 404 will be returned to the specified Participating Company within one
year after the mistaken payment of the contribution or the disallowance of the
deduction (to the extent disallowed), whichever is applicable.
 
2.4 Trustee Compensation.  The Trustee will be entitled to compensation for its
services under this Agreement at such rates as from time to time the Trustee and
the Company agree in writing.  The Trustee will retain for its own account, as
additional compensation under this Agreement, earnings (i.e., float) on amounts
received in the Trust Fund before such amounts are invested pursuant to this
Agreement and on amounts held pending distribution.
 

 

 
 
3

--------------------------------------------------------------------------------

 



 
(a) Contributions and Purchases.  The timing of cash investment by the Trustee
is dependent on the Recordkeeper and its reconciliation of funds received in the
Trust.  If funds are sent to the Trustee via wire, or Automated Clearing House
(“ACH”) debt to the Company’s bank account, the investment of these funds will
generally occur within one business day of receipt.  The Company may review the
service contract with the Recordkeeper to identify specific standards concerning
the timing of investment purchases.  The Trustee will earn income approximating
the rates of return on a two (2) year Treasury note on money received from the
date of deposit with the Trustee until the later of the date the monies are
wired in payment of investment purchases or the settlement date.  The Company
may monitor and compute the amount of income earned by the Trustee by reviewing
the date of deposit (as reported on the account statements) versus the
settlement date of the purchases.
 
(b) Distributions and Sales.  Generally, in connection with any distributions,
the Trustee will wire funds to the Recordkeeper within one business day of the
funds becoming available as a result of sale settlements.  If the Trustee issues
Participant distribution checks or other trust checks, the Trustee earns income
from the date cash is made available in a Trust account until the date a check
is cashed.  The amount of income the Trustee earns shall be calculated in the
same manner described in §2.4(a).  The Trustee will generally issue distribution
checks within two business days of receipt of both cash and complete payment
instructions.
 
ARTICLE III
 
MANAGEMENT AND CONTROL OF TRUST FUND ASSETS
 
3.1 Trust Fund.  The Trustee may manage, invest and account for all
contributions made by the Company and any Participating Company under the Plan
as one Trust Fund without identification of any part of the Trust assets as
being attributable to the Company, a Participating Company or any other
person.  If, for any reason, it becomes necessary to determine the portion of
the Trust Fund allocable to the Participants related to the Company or any
Participating Company as of any date, the Committee will specify such date as a
Valuation Date and, after all adjustments required under the Plan as of that
Valuation Date have been made, the portion of the Trust Fund attributable to
each of such Participants will be determined by the Committee and will consist
of an amount equal to the aggregate of the account balances of each of such
Participants plus an amount equal to any contributions allocable to such
Participants since the close of the immediately preceding Plan Year.  The
Trustee need not inquire into the source of any money or property transferred to
it nor the authority or right of the transferor to transfer such money or
property to the Trustee.
 
3.2 Responsibility of Trustee.  The Trustee will not be responsible in any way
for the adequacy of the Trust Fund to discharge any or all liabilities under the
Plan or for the proper application of distributions made or other action taken
on the Committee’s written direction.  The Trustee’s powers, rights and duties
will be limited to those set forth in this Agreement, and nothing contained in
the Plan, either expressly or by implication, will be deemed to impose any
additional duties on the Trustee.
 

 

 
 
4

--------------------------------------------------------------------------------

 



 
3.3 Named Fiduciary.  The Committee will be a named fiduciary of the Plan and
Trust as described in ERISA § 402(a)(2).  Each Participant will also be a named
fiduciary with respect to the exercise of investment directions relating to the
acquisition or disposition of Company Stock, as applicable under the terms of
this Agreement, including the exercise of voting and tender or exchange offer
rights for Company Stock credited to such Participant’s account.
 
3.4 General Powers.  Subject to the provisions of §§ 3.5 and 3.6 and Article IV,
with respect to the Trust Fund, the Trustee will have the following powers,
rights and duties in addition to those provided elsewhere in this Agreement or
by law:
 
(a) The Trustee will receive and hold all contributions paid to it under the
Plan, provided that the Trustee will have no duty to require any contributions
to be made to it, to determine that the contributions received by it comply with
the provisions of the Plan or with any resolution of the Company’s board of
directors providing therefore.
 
(b) As directed by the Committee, the Trustee will retain in cash (pending
investment, reinvestment or distribution including distribution of dividends)
such reasonable amount as may be required for the proper administration of the
Trust and to invest such cash as provided in § 4.1.  Pending receipt of
directions from the Committee, the Trustee may retain reasonable amounts of
cash, in its discretion, without any liability for interest.
 
(c) As directed by the Committee, the Trustee will make distributions from the
Trust Fund to such persons, in such manner, at such times and in such forms
(Company Stock, cash or a combination of both) as directed, without inquiring as
to whether a payee is entitled to the payment, or as to whether a payment is
proper, and without liability for a payment made in good faith without actual
notice or knowledge of the changed condition or status of the payee or the
Company.  If any payment of benefits directed to be made from the Trust Fund by
the Trustee is not claimed, the Trustee will notify the Committee of that fact
promptly.  The Committee will make a diligent effort to ascertain the
whereabouts of the payee.  The Trustee will dispose of such payments as the
Committee directs.  The Trustee will have no obligation to ascertain the
whereabouts of any payee of benefits from the Trust Fund.
 
(d) The Trustee shall vote any Company Stock as provided in § 4.3 and, as
directed by the Committee, shall vote other stocks, bonds or other securities
held in the Trust, and as directed by the Committee, otherwise consent to or
request any action on the part of the issuer in person, by proxy or power of
attorney.
 
(e) As directed by the Committee, the Trustee may contract or otherwise enter
into transactions with the Company or any Company shareholder for the purpose of
acquiring or selling Company Stock and, subject to § 3.5, may retain such
Company Stock.
 
(f) As directed by the Committee, the Trustee may compromise, contest,
arbitrate, settle or abandon claims and demands by or against the Trust Fund.
 

 

 
 
5

--------------------------------------------------------------------------------

 

(g) As directed by the Committee, the Trustee may begin, maintain and defend any
litigation necessary in connection with the investment, reinvestment and
administration of the Trust.  To the extent not paid from the Trust Fund, the
Company will indemnify the Trustee against all expenses and liabilities
reasonably sustained or anticipated by the Trustee by reason thereof (including
reasonable attorneys’ fees) as and when the Trustee incurs such expenses and
liabilities.
 
(h) The Trustee may retain any funds or property subject to any dispute without
liability for the payment of interest or decline to make payment or delivery
thereof until final adjudication is made by a court of competent jurisdiction.
 
(i) The Trustee will report to the Company as of the last day of each Plan Year
of the Plan (which shall be the same as the Trust’s fiscal year), as of any
Valuation Date, or at such other times as may be required under the Plan, as to
the Trust Fund’s Net Worth, as determined by the Trustee.
 
(j) The Trustee will furnish to the Company and the Committee an annual written
account, as well as accounts for such other periods as may be required under the
Plan, showing the Net Worth of the Trust Fund at the end of the period(s), all
investments, receipts, disbursements and other transactions made by the Trustee
during the period(s) and such other information as the Trustee may possess that
the Company requires to comply with ERISA § 103.  The Trustee will keep accurate
accounts of all investments and earnings thereon, and all accounts, books and
records related to such investments will be open to inspection by any person
designated by the Company or the Committee.  All accounts of the Trustee will be
kept on an accrual basis.  If, during the term of this Agreement, the Department
of Labor issues regulations under ERISA regarding the valuation of securities or
other assets for purposes of the reports required by ERISA, the Trustee will use
such valuation methods for purposes of the accounts described by this §
3.4(j).  If shares of Company Stock are not traded with sufficient volume or
frequency, as determined by the Committee, to be considered readily tradable on
a national securities market or exchange, all valuations of shares of Company
Stock will originally be made by an independent appraiser (as described in Code
§ 401(a)(28)(C)) retained by the Trustee and reviewed and finalized by the
Trustee in accordance with ERISA § 3(18)(B).  The Company may approve such
accounts by written notice of approval delivered to the Trustee or by failure to
express objection to such accounts in writing delivered to the Trustee within 30
days from the date on which the accounts were delivered to the Company.  On the
receipt of a written approval of the accounts or on the passage of the period of
time within which objection may be filed without written objections having been
delivered to the Trustee, such accounts will be deemed to be approved and the
Trustee will be released and discharged as to all items, matters and things set
forth in such accounts, as fully as if such accounts had been settled and
allowed by decree of a court of competent jurisdiction in an action or
proceeding in which the Trustee, the Company and all persons having or claiming
to have any interest in the Trust Fund or under the Plan were
parties.  Notwithstanding the foregoing, the statute of limitations set forth in
ERISA §413 shall apply with respect to any alleged violations of ERISA.
 

 

 
 
6

--------------------------------------------------------------------------------

 

(k) As directed by the Committee, the Trustee will pay any estate, inheritance,
income or other tax, charge or assessment attributable to any benefit that it
will or may be required to pay out of such benefit.  Before making any payment,
the Trustee may require such release or other document from any taxing authority
and such indemnity from the intended payee as it deems necessary for its
protection.
 
(l) The Trustee may employ and reasonably rely on information and advice
furnished by agents, attorneys, independent appraisers, accountants or other
persons of its choice for such purposes as it considers desirable.
 
(m) The Trustee may assume, until advised to the contrary, that the Trust
evidenced by this Agreement is entitled to tax exemption under Code § 501(a).
 
(n) The Trustee will have the authority to invest and reinvest the assets of the
Trust Fund, on direction from the Committee, in personal property of any kind,
including, but not limited to, bonds, notes, debentures, mortgages, equipment,
trust certificates, investment trust certificates, guaranteed investment
contracts, preferred or common stock and registered investment companies.  The
Trustee will follow the Committee’s directions and will have no duty to review
the assets from time to time so acquired nor to make any recommendations with
respect to the investment, reinvestment or retention thereof.  However, all
investments in Company Stock will be undertaken pursuant to the provisions of §
4.1.
 
(o) As directed by the Committee, the Trustee may exercise any options,
subscription rights and other privileges with respect to Trust assets, subject
to Article IV.
 
(p) The Trustee may register ownership of any securities or other property held
by it in its own name or in the name of a nominee, with or without the addition
of words indicating that such securities or other property are held in a
fiduciary capacity, and may hold any securities in bearer form.  The Trustee’s
books and records will at all times reflect that all such investments are part
of the Trust.
 
(q) As directed by the Committee, the Trustee may borrow such sums from time to
time as the Committee considers necessary or desirable and in the best interest
of the Trust Fund, including to purchase Company Stock, and to enter into such
agreements as directed by the Committee as the Committee determines necessary or
appropriate to accomplish such actions, and for that purpose may mortgage or
pledge any part of the Trust Fund subject to the provisions of Code § 4795(c)
and the regulations issued thereunder.
 
(r) The Trustee may deposit securities with a clearing corporation as permitted
by applicable law.  The certificates representing securities, including those in
bearer form, may be held in bulk form with, and may be merged into, certificates
of the same class of the same issuer that constitute assets of other accounts or
owners, without certification as to the ownership attached.  Utilization of a
book-entry system may be made for the transfer or pledge of securities held by
the Trustee or by a clearing corporation.  The Trustee will at all times
maintain a separate and distinct record of the securities owned by the Trust.
 

 

 
 
7

--------------------------------------------------------------------------------

 

(s) The Trustee may participate in and use the Federal Book-Entry Account
System, a service provided by the Federal Reserve Bank for its member banks for
deposit of Treasury securities.
 
(t) As directed by the Committee, the Trustee will perform any and all other
acts that are necessary or appropriate for the proper management, investment and
distribution of the Trust Fund.
 
(u) Except as provided in § 4.4, the Trustee will not sell, exchange, transfer
or otherwise dispose of Company Stock unless directed to do so by the Committee.
 
3.5 Exercise of Trustee’s Duties.  The Trustee will discharge its duties under
this Agreement solely in the interest of the Participants and other persons
entitled to benefits under the Plan and (a) for the exclusive purpose of
providing benefits to Participants and other persons entitled to benefits under
the Plan and defraying reasonable expenses of administering the Plan, (b) with
the care, skill, prudence and diligence under the circumstances then prevailing
that a prudent person acting in a like capacity and familiar with such matters
would use in the conduct of an enterprise of a like character and with like aims
and (c) in accordance with the documents and instruments governing the Plan
unless, in the Trustee’s good faith judgment, the documents and instruments are
not consistent with ERISA or this Agreement.  Notwithstanding any other
provision of this Agreement, the Trustee will not be required to comply with any
provision of this Agreement that is not consistent with the requirements of
ERISA.  Moreover, if a court of competent jurisdiction issues an opinion or
order to the Plan, the Company or the Trustee that, in the opinion of counsel to
the Company or the Trustee, invalidate any provision of this Agreement under
ERISA in all circumstances or in any particular circumstances, on notice thereof
to the Company or to the Trustee, as the case may be, such invalid or
conflicting provision of this Agreement will be given no further force or
effect.
 
3.6 Plan Administration.  The Plan will be administered by the
Committee.  Except as provided in §§ 3.4(a),  3.4(h), 3.4(i), 3.4(j), 3.4(1),
3.4(n) dealing with Company Stock, 3.4(p), 3.4(r) and 3.4(s), the Trustee will
have no authority to act unless directed by the Committee.  The Committee may
authorize one or more individuals to sign all communications between the
Committee and the Trustee and will at all times keep the Trustee advised of the
names of the members of the Committee and individuals authorized to sign on the
Committee’s behalf and provide specimen signatures thereof.  The Committee may
authorize the Trustee to act without directions or instructions from the
Committee on any matter or class of matters with respect to which directions or
instructions from the Committee are called for under this Agreement.  The
Trustee will be fully protected in relying on any communication sent by any
authorized person and will not be required to verify the accuracy or validity of
any signature unless the Trustee has reasonable grounds to doubt the
authenticity of any signature.  If the Trustee requests any directions under
this Agreement and does not receive them, the Trustee will act or refrain from
acting, as it may determine with no liability for such action or inaction.
 
3.7 Continuation of Powers on Trust Termination.  Notwithstanding anything to
the contrary in this Agreement, on termination of the Trust, the Trustee’s
powers, rights and duties under this Agreement will continue until all Trust
Fund assets have been liquidated.
 

 

 
 
8

--------------------------------------------------------------------------------

 



 
ARTICLE IV
 
INVESTMENT OF TRUST FUND
 
4.1 Investment of Cash.  The primary purpose of the Plan is to acquire an
ownership interest in the Company either from the Company or its shareholders
and to provide benefits to Participants in the form of shares of Company
Stock.  Accordingly, the portion of the Plan that is intended to be an employee
stock ownership plan has been established to provide for investment primarily in
shares of Company Stock.  The Trustee will purchase Company Stock with the
assets contained in the Participants’ accounts under the Plan on the Committee’s
direction, unless the Trustee determines that such purchase is prohibited by
ERISA.  The Trustee will purchase Company Stock from the Company or from any
shareholder, if the Trustee is directed by the Committee to do so, and such
Company Stock may be outstanding, newly issued or treasury stock.  All such
purchases must be at a price not in excess of fair market value, as determined
by an independent appraiser and as approved by the Trustee, if such Company
Stock is not publicly traded.  Pending investment of cash in Company Stock, the
Trustee may invest such cash in savings accounts, certificates of deposit,
high-grade, short-term debt securities or other high-grade, short-term bonds,
mutual funds that invest in the foregoing or other investments or may hold it as
cash.  Such investments may include any common or collective funds (including a
common debt, or collective fund for which the Trustee or one of its affiliates
serves as investment advisor or trustee) maintained as a short-term investment
fund.  Such investments may also include any others approved by the Committee
for these purposes.  To the extent that the Trust Fund is invested in such
common or collective funds, the terms of the instrument establishing such funds
are made a part of this Agreement as fully as if set forth at length in this
Agreement.  Any cash dividends received by the Trustee on Company Stock held in
the Trust Fund will be applied, after the receipt of such cash dividend, as
provided by Article 6 of the Plan.
 
4.2 Stock Dividends, Splits and Other Capital Reorganizations.  Any Company
Stock received by the Trustee as a stock split or dividend or as a result of a
reorganization or other recapitalization of the Company will be allocated as of
each Valuation Date under the Plan in proportion to the Company Stock to which
it is attributable.
 
4.3 Voting of Company Stock.  Subject to ERISA, with respect to any corporate
matter that involves the voting of Company Stock with respect to the approval or
disapproval of any corporate merger or consolidation, recapitalization,
reclassification, liquidation, dissolution, sale of substantially all of the
assets of a trade or business or such other transactions that may be prescribed
by regulation (and, if the Company has a registration-type class of securities,
all other shareholder voting issues), each Participant will be entitled to
direct the Trustee as to the exercise of any shareholder voting rights
attributable to shares of Company Stock allocated to his accounts under the
Plan, but only to the extent required by Code § 401(a)(21) and 409(e)(3) and the
regulations thereunder.  For purposes of the foregoing sentence, each
Participant will be a named fiduciary of the Plan as described in ERISA §
402(a)(2).  The Committee will have the sole responsibility for determining when
a corporate matter has arisen that involves the voting of Company Stock under
this § 4.3.  If a Participant is entitled to direct the Trustee under this §
4.3, all allocated Company Stock as to which instructions have been received
(which may include an instruction to abstain) will be voted by the Trustee in
accordance with such instructions, provided that the Trustee may vote the shares
as it determines is necessary to fulfill its fiduciary duties under ERISA.  The
Trustee will vote any shares as to which no voting instructions have been
received as directed by the Committee as a named fiduciary of the Plan, as
described in ERISA § 402.  In all other circumstances, the Trustee will vote all
shares of Company Stock as directed by the Committee as a named fiduciary of the
Plan as described in ERISA § 402.
 
 
9

--------------------------------------------------------------------------------

 
4.4 Tender or Exchange Offers.  Subject to ERISA, in the event of a tender or
exchange offer or other offer to purchase shares of Company Stock held by the
Trust, the Trustee will tender or sell the shares as directed by each
Participant with respect to shares of Company Stock allocated to his account
under the Plan, subject to the fiduciary duties of the Trustee under ERISA.  For
purposes of the foregoing sentence, each Participant will be a named fiduciary
of the Plan as described in ERISA § 402(a)(2).  In all other circumstances, the
Trustee will tender or exchange shares of Company Stock as directed by the
Committee as a named fiduciary of the Plan, as described in ERISA § 402.  In
carrying out its responsibilities under this § 4.4, the Trustee may rely on
information furnished to it by the Committee, including the names and current
addresses of Participants and the number of shares of Company Stock allocated to
their accounts under the Plan.
 
4.5 Put Option.  If the distribution of a Participant’s account is to be made in
cash, a Participant exercises his rights under Section 6.5 of the Plan or the
Trustee expects to incur substantial Trust expenses that will not be paid
directly by the Company or a Participating Company and the Trustee determines
that the Trust Fund has insufficient cash to make anticipated distributions or
pay Trust expenses, the Trust will have a put option to the Company on Company
Stock it holds for the purpose of acquiring the cash to make such anticipated
distributions and paying such expenses.  The purchase price for the sale of
stock by the Trustee to the Company will be the fair market value of the stock
as of the date of the sale.
 
ARTICLE V
 
EXPENSES
 
The Trustee will pay from the Trust Fund the expenses it incurs in the
performance of its duties under this Agreement, including fees for legal
services rendered to it, its compensation and all other proper charges and
disbursements, including all personal property taxes, income taxes and other
taxes of any and all kinds whatsoever that may be levied or assessed under
existing or future laws on or in respect of the Trust or any money, property or
security forming a part of the Trust Fund.  Such expenses will constitute a
charge on the Trust Fund unless the Company pays the same or any part
thereof.  To the extent the Company or a Participating Company pays any expenses
that are properly payable from the Trust Fund, the Trustee will reimburse the
Company or Participating Company from the Trust Fund if requested to do so by
the Company or the Participating Company.  The Company will promptly pay for any
services required of the Trustee that may arise after the Trustee’s resignation
or removal based on the Trustee’s then prevailing fee schedule.  This provision
will survive the termination of this Agreement.
 

 

 
 
10

--------------------------------------------------------------------------------

 

ARTICLE VI
 
REMOVAL AND RESIGNATION OF TRUSTEE AND SUCCESSOR TRUSTEE
 
The Company may remove the Trustee at any time on 60 days’ written notice
delivered to the Trustee.  The Trustee may resign at any time on 60 days’
written notice delivered to the Company.  If the Trustee is removed or resigns
in accordance with this Article VI, the Company will notify the Trustee of the
appointment of a successor trustee and the Trustee will convey and deliver to
such successor trustee all of the Trust assets.  Within 90 days after the
Trustee’s removal or resignation, the Trustee will make a final accounting to
the Company and the Committee as of the effective date of such removal or
resignation pursuant to the terms of § 3.4(j).
 
ARTICLE VII
 
AMENDMENT OF TRUST AND TERMINATION OF PLAN
 
7.1 Amendment of Trust.  The Company and the Trustee may amend this Agreement by
written agreement at any time or from time to time, and any such amendment by
its terms may be retroactive.  Notwithstanding the foregoing, no amendment will
be made that would authorize or permit any Trust assets, other than such assets
as are required to pay taxes and administration expenses, to be used for or
diverted to purposes other than the exclusive benefit of Participants, except
that this Agreement may be amended retroactively and to affect the benefits of
Participants if necessary to cause the Plan and Trust to be or remain qualified
and exempt from income taxes under the Code.
 
7.2 Termination of Plan.  In the event of the Plan’s termination, the Trustee
will continue to hold the Trust, to be applied and distributed in accordance
with the Plan’s terms.
 
ARTICLE VIII
 
MISCELLANEOUS
 
8.1 Nonalienation of Benefits.  Except as provided under the provisions of the
Plan relating to loans to Participants and to qualified domestic relations
orders and to the extent permitted by law, neither the benefits payable from the
Trust nor any interest in the Trust will be subject in any manner to the claim
of any creditor of a Participant or to any legal process by any creditor of such
Participant.  A Participant will not have any right to alienate, commute,
anticipate or assign any right to benefits payable from or any interest in the
Trust, except as provided in the Plan.
 
8.2 Exclusive Benefit.  Except as otherwise provided in the Plan and this
Agreement, no part of the Trust will be used for or diverted to any purpose
other than for the exclusive benefit of Participants or the payment of expenses
as provided in this Agreement.
 
8.3 Effect of Plan.  The Trustee is not a party to the Plan, and in no event
will the Plan’s terms, either expressly or by implication, be deemed to impose
on the Trustee any responsibility other than as set forth in this Agreement.  In
the event of any conflict between the Plan’s provisions and this Agreement, this
Agreement will be deemed to be incorporated into and be a part of the Plan, and
the terms of this Agreement will control over any inconsistent terms of the
Plan.  The Trustee will not be a named fiduciary under the Plan and will not
have the authority to interpret the Plan.
 

 

 
 
11

--------------------------------------------------------------------------------

 



 
8.4 Entire Agreement.  This Agreement constitutes the entire agreement between
the parties with regard to its subject matter.  There are no other agreements or
understandings between the parties relating to this Agreement’s subject matter
other than those set forth or provided for in this Agreement.
 
8.5 Notices.  Notices, directions and other communications provided in writing
will be mailed to the parties at the following addresses:
 
If to the Company:               ESOP Administrative Committee
Appleton Papers Inc.
P.O. Box 359
Appleton, WI  54912-0359
Attn:  Tom Ferree
 
If to the Trustee:                  Reliance Trust Company
P.O. Box 28166
Atlanta, Georgia 30358
Attn: Steve Martin
 
8.6 Liability for Predecessor or Successor.  Except as required under ERISA, no
successor trustee under this Agreement in any way will be liable or responsible
for any prior trustee’s actions or omissions in the administration of the Trust
or the assets comprising the Trust prior to the date such successor trustee
assumes its obligations under this Agreement.  No prior trustee will in any way
be liable or responsible for any successor trustee’s actions or omissions.
 
8.7 Liability for Acts of Others.  The Trustee will not be liable for the acts
or omissions of the Company, the Committee or any Independent Trustee except
with respect to any acts or omissions of any such party in which the Trustee
participates knowingly or that it knowingly undertakes to conceal and that it
knows constitutes a breach of fiduciary responsibility of such party.
 
8.8 Indemnification.  Recognizing that engagements of the type contemplated in
this Agreement can result in government investigations, litigation or other
proceedings, the Company agrees to indemnify the Trustee and its directors,
employees and officers against and from any and all claims, damages, expenses,
liabilities and losses whatsoever (including, but not limited to, any and all
expenses reasonably incurred in investigating, preparing for, defending or
responding to discovery requests or other requests for information relating to
any investigations, litigation, arbitration or other proceedings, commenced or
threatened, or any claim whatsoever, whether or not resulting in any liability),
to which any or all of them may become subject under any applicable federal or
state law or otherwise relating to the Trustee’s duties as a trustee (including
all events that occurred prior to the Trustee becoming a trustee or after the
Trustee’s service as a trustee has terminated).  However, the Trustee’s
indemnification will not apply to any Non-Indemnity Loss.
 

 

 
 
12

--------------------------------------------------------------------------------

 

 
      If the Trustee receives notice of a proceeding, the Trustee will notify
the Company of the proceeding in writing within 30 days of its receipt of notice
of the proceeding.  However, the Trustee’s failure to so notify the Company will
not relieve the Company from any liability for indemnification under this § 8.8
except to the extent that the failure to notify the Company actually prejudiced
the Company’s defense of any proceeding.  The Company will be entitled to assume
the defense of the proceeding with legal counsel reasonably satisfactory to the
Trustee or to otherwise participate in the proceeding.  If the Company elects to
assume the defense of the proceeding, it will pay all costs of defense.
 
      The Trustee will have the right to employ its own legal counsel in any
proceeding if (a) the Company authorizes the Trustee’s employment of its own
legal counsel, (b) the Trustee’s legal counsel advises it that there may be one
or more legal defenses available to the Trustee that are in addition to or
different from defenses available to the Company and the Company’s legal counsel
declines to assert such defenses (in which case the Company will not have the
right to assume the defense of the proceeding on the Trustee’s behalf) or (c)
the Trustee’s legal counsel informs the Trustee that a potential conflict of
interest exists between the Company and the Trustee.  The Trustee will not be
required to disclose or otherwise share its counsel’s advice to satisfy either
clause (b) or (c).
 
      The rights of indemnification provided to the Trustee in this § 8.8 will
also be available to all directors, officers and employees of the Trustee
against whom any such claim is asserted, without regard to whether such claim is
also asserted against the Trustee, and to any insurance carrier that is
obligated to pay any losses or defense costs associated with any claim pursuant
to an insurance policy under which the Trustee is an insured or otherwise
provided coverage.
 
      The Company, regardless of the type or nature of any claims asserted
against the Trustee as part of a proceeding and without regard to whether any
such claims, if established, would constitute a Non-Indemnity Loss, will
reimburse the Trustee for all reasonably incurred expenses and fees as and when
the Trustee incurs them in connection with any proceeding, including without
limitation the expenses and fees of investigating, responding to discovery
proceedings, testifying in any hearing and consulting with the Company or its
advisors and attorneys, the Trustee’s share of fees and expenses of mediators or
arbitrators, and for the reasonable expenses and fees of the experts and legal
counsel whom the Trustee engages for any proceeding.  Any such reasonably
incurred expenses and fees advanced to the Trustee as part of a proceeding will
be returned to the Company only if a claim with respect to which such
advancement has been made is finally determined to be Non-Indemnity Loss.
 
      If the Trustee seeks payment from the Company or seeks to enforce the
indemnification or agreement to hold harmless pursuant to this § 8.8, the
Trustee will provide the Company all applicable invoices for legal fees and
other expenses it incurs in investigating or defending such claims and any
supporting documentation as the Company reasonably requires.  However, the
Trustee may redact the invoices and documentation or take other measures to
preserve the attorney-client privilege, work product doctrine or other
applicable privilege.
 

 

 
 
13

--------------------------------------------------------------------------------

 

8.9 Controlling Law.  This Agreement will be construed according to the laws of
the State of Georgia, except to the extent superseded by ERISA or any other
federal law.
 
8.10 Effective Date.  This Agreement will be effective on and after April 1,
2013.
 
8.11 Execution in Counterpart.  This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original and all of which
together will constitute one and the same instrument.
 
[Remainder of page intentionally left blank; signature page to follow]
 

 

 
 
14

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company, by its duly authorized officer, and the Trustee
have caused this Agreement to be signed on the 1st day of April, 2013.
 

 
COMPANY
 
Appleton Papers Inc.
 
 
  By: 
/s/ Thomas J. Ferree
 
Thomas J. Ferree
Senior Vice President, Chief Financial Officer
     
TRUSTEE
 
Reliance Trust Company, not in its corporate capacity but solely in its capacity
as trustee of the Appleton Papers Inc. Employee Stock Ownership Trust:
 
 
  By:
/s/ Stephen A. Martin
 
Stephen A. Martin
Senior Vice President






 

 
 
15

--------------------------------------------------------------------------------

 
 
 
AMENDMENT TO TRUST AGREEMENT
 
Amendment to Trust Agreement dated effective as of August 8, 2013 by and between
Appvion, Inc. (the “Company”) and Reliance Trust Company (the “Trustee”).
 
WHEREAS, the Company and the Trustee are parties to the Amended and Restated
Trust Agreement, dated effective April 1, 2013, (the “Agreement”) pursuant to
which Reliance Trust Company was appointed and agreed to serve as the Trustee of
the Appleton Papers Inc. Employee Stock Ownership Trust.
 
WHEREAS, on May 9, 2013 Appleton Papers Inc. filed a Certificate of Amendment
with the Delaware Secretary of State changing the name of the Company from
Appleton Papers Inc. to Appvion, Inc.
 
NOW, THEREFORE, pursuant to Section 7.1of the Agreement, the Company, authorized
by the actions of its Board of Directors, hereby amends the Agreement as
follows:
 
The name of the Company and all references therein shall be amended from
Appleton Papers Inc. to Appvion, Inc., including the title of the Agreement
which shall now be known as the Amended and Restated Trust Agreement for the
Appvion, Inc. Employee Stock Ownership Trust.
 
Except as stated herein, the provisions of the Trust Agreement shall survive in
full force and effect in accordance with their terms.
 
(THIS SPACE INTENTIONALLY LEFT BLANK)
 


 

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the Company has caused this Amendment to Trust Agreement to
be executed as of the day and year first written above.
 


 

 
APPVION, INC.
 
By:
/s/ Tami L. Van Straten
Name:
Tami L. Van Straten
Title:
Vice President, General Counsel & Secretary



 
Pursuant to Section 7.1 of the Agreement, the Trustee hereby consents to this
Amendment to Trust Agreement set forth above as of the day and year first
written above.
 


 

 
RELIANCE TRUST COMPANY
 
By:
/s/ Howard Kaplan
Name:
Howard Kaplan
Title:
Senior Vice President, Retirement Strategies Group



 

 
 

--------------------------------------------------------------------------------

 

 